Citation Nr: 0728634	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple pulmonary nodules with enlarged left hilar mass, 
later diagnosed as sarcoidosis, and for residuals of 
thoracotomy, claimed as including chest and left torso pain, 
and left torso and left arm impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 4, 1975, to June 
28, 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO confirmed 
and continued a previous denial of service connection for 
multiple pulmonary nodules with enlarged left hilar mass, 
later diagnosed as sarcoidosis, and for residuals of 
thoracotomy, claimed as including chest and left torso pain, 
and left torso and left arm impairment.


FINDINGS OF FACT

1.  In April 1977, the Board denied the veteran's appeal for 
service connection for a mass and nodules of the lungs.

2.  The veteran did not file a notice of disagreement with 
April 1996 and June 2000 rating decisions in which the RO 
denied reopening of a claim for service connection for a mass 
and nodules of the lungs.

3.  Evidence received since the June 2000 rating decision is 
redundant, and does not raise a reasonable possibility of 
substantiating a claim for service connection for lung 
disorders and claimed related disorders.




CONCLUSIONS OF LAW

1.  VA rating decisions of April 1996 and June 2000 are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for multiple pulmonary nodules 
with enlarged left hilar mass, later diagnosed as 
sarcoidosis, and for residuals of thoracotomy, claimed as 
including chest and left torso pain, and left torso and left 
arm impairment.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, in claims to reopen previously denied claims, VA 
must provide a claimant with notice of what constitutes new 
and material evidence to reopen the claim.  VA's notice 
letter should describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, the RO issued the veteran VCAA notices in 
January 2005, March 2005 and March 2006.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to reopen the previously denied claim, to 
substantiate a claim for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.



Request to Reopen Claim

In the June 2005 rating decision that the veteran has 
appealed, the RO characterized its decision as confirming and 
continuing previous denial of a claim for service connection 
for lung disorders and claimed related disorders.  The issue 
properly before the RO in June 2005, however, was a request 
to reopen the previously denied claim for service connection 
for such disorders.  The request to reopen the claim is the 
issue presently before the Board on appeal.

During the veteran's service, chest x-rays revealed a large 
mass and small nodules on the veteran's lungs.  In a March 
1976 rating decision, the RO denied the veteran's claim for 
service connection for a mass and nodules of the lungs.  A 
rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision 
is issued.  38 U.S.C.A. § 7105.  The veteran appealed the 
March 1976 rating decision, and the Board denied the appeal 
in an August 1977 decision.

A final rating decision on a claim that has been denied, or a 
Board decision denying a claim, shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled 
that, if the Board determines that new and material evidence 
has been submitted, the case must be reopened and evaluated 
in light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In an April 1996 rating decision, the RO denied the veteran's 
request to reopen the claim.  In a June 2000 rating decision, 
the RO again denied the veteran's request to reopen the 
claim.  The veteran did not file an NOD with the RO's April 
1996 or June 2000 rating decisions.  Therefore, those 
decisions became final.  As a previous Board decision denied 
the lung disorder claim, and reopening of the claim was 
denied in two final decisions, new and material evidence must 
be submitted to reopen the claim.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The current appeal is based on the veteran's 
December 2004 claim to reopen the previously denied claim.  
Therefore, the revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
lung disorder service connection claim was the June 2000 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

In the March 1976 rating decision and the August 1977 Board 
decision, the veteran's claim was denied on the grounds that 
the mass and nodules found on the veteran's lungs during 
service existed prior to his service, and were not aggravated 
by service.  Service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury or disease incurred in service, or for aggravation 
during service of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  A veteran will be considered to have been in sound 
condition when examined and accepted for service, except as 
to disorders noted on entrance into service, or when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence that was associated with the veteran's claims 
file at the time of the June 2000 rating decision included 
the veteran's service medical records, VA medical records, 
and statements from the veteran.  The service medical records 
include the report of a preinduction examination of the 
veteran in March 1975.  The report indicates that a chest x-
ray taken at that time was within normal limits.  The veteran 
entered active duty on June 4, 1975.  On June 9, 1975, he was 
seen at a service medical center for left eye pain and chest 
pain.  Chest x-rays revealed a large left hilar mass, and 
small nodules, two in the left lung and one in the right 
lungs.  On June 20, 1975, a service medical board concluded 
that the veteran's lung mass and nodules had existed prior to 
his service, and had not been aggravated by service.

After service, in December 1975, the veteran was admitted to 
a VA hospital for evaluation of his lung disorders.  In 
January 1976, he underwent surgery, with thoracotomy and 
biopsy.  The thoracotomy wound developed an infection, which 
was treated.  Pathology results on the biopsy of the nodes 
were consistent with sarcoidosis.

In the 1976 and 1977 decisions, the RO and the Board found 
that clear and unmistakable evidence demonstrated that the 
lung mass and nodules had existed prior to service, and had 
not been aggravated by service.

In the 1970s and 1990, the veteran submitted statements in 
support of his lung disorder claims and appeals.  He 
emphasized that he was in good health when he entered 
service, and that he was given a medical discharge from 
service.  He noted that no abnormality was found on the chest 
x-rays performed on the service entrance examination in March 
1975.  He asserted that, at the service hospital in June 
1975, he was "subjected to experimental radioactive isotopic 
x-rays."  In the 1990s, he stated that in 1975 the 
radioactive isotopes had been injected into him using a 
syringe.  He related that he had numbness on one side that he 
attributed to severing of nerves in the 1976 surgery at the 
VA hospital.

The filed contained records, dated from 1991 to 2000, of VA 
medical treatment of the veteran.  Those records 
predominantly address treatment for substance dependence and 
mental disorders.  Some records note the history of lung 
abnormalities and sarcoidosis, and the veteran's reports of 
ongoing pain in the sternum and chest.  Chest x-rays and CT 
scans show surgical clips in the left hilar area, and 
findings consistent with sarcoidosis.

The evidence that has been added to the veteran's claims file 
since the time of the June 2000 rating decision includes 
additional VA medical records and additional statements from 
the veteran, including the veteran's testimony at an April 
2007 travel board hearing at the RO before the undersigned 
Veterans Law Judge.  VA medical records dated from 2000 to 
2003 predominantly address substance dependence and mental 
disorders.  Some of the records reflect a history and 
diagnosis of sarcoidosis.  In statements submitted in support 
of his claim, the veteran wrote that the left hilar mass 
discovered in service in June 1975 developed as a result of 
injection of radioactive isotopes into his chest at that 
time.  He also asserted that he has lost the use of his left 
arm as a result of the hilar mass and the related VA surgery.  
The veteran restated these assertions at the April 2007 
hearing.

In the evidence added since the June 2000 rating decision, 
the veteran repeats his assertions that his lung mass and 
nodules, later diagnosed as sarcoidosis, arose at the time 
of, and as a result of, his treatment during service.  The 
veteran's statements are redundant of his statements prior to 
June 2000.  The new evidence does not include any medical 
finding or opinion that the lung disorders did not exist 
before service, or that those disorders were aggravated in 
service.  Thus, the new evidence does not help to establish 
any fact necessary to substantiate the veteran's claim.  The 
new evidence does not raise a reasonable possibility of 
substantiating the claim.  In summary, the new evidence is 
not material.  As evidence that is both new and material has 
not been received since the June 2000 rating decision, the 
Board denies the claim to reopen a claim for service 
connection for lung disorders and claimed related disorders.


ORDER

New and material evidence has not been submitted; the June 
2000 rating decision denying entitlement to service 
connection for multiple pulmonary nodules with enlarged left 
hilar mass, later diagnosed as sarcoidosis, and for residuals 
of thoracotomy, claimed as including chest and left torso 
pain, and left torso and left arm impairment, is not 
reopened.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


